Reyes v City of New York (2020 NY Slip Op 01459)





Reyes v City of New York


2020 NY Slip Op 01459


Decided on March 3, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2020

Renwick, J.P., Gische, Kern, Singh, JJ.


11161 154601/14

[*1] Natasha Reyes, Plaintiff-Appellant,
vThe City of New York, Defendant-Respondent.


Rosenberg Minc Falkoff & Wolff, LLP, New York (Brooke Balterman of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Andrew Blancato of counsel), for respondent.

Order, Supreme Court, New York County (Verna L. Saunders, J.), entered August 19, 2019, which granted defendant's (City) motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates as a matter of law that plaintiff, who was injured when she rode an inflated tube down a designated sledding hill in a city park and crashed into a park bench, assumed the risks of that recreational activity, even if she did not foresee the exact manner in which her injury occurred. Therefore, the City is not liable for her injury (see Sajkowski v Young Men's Christian Assn. of Greater N.Y. , 269 AD2d 105 [1st Dept 2000]). Plaintiff, an adult, testified that she had been sledding on that hill many times before, and that, having gone there regularly, she knew the locations of the park benches. Further, there is no evidence in the record that the bale of hay in front of the bench, an open and obvious condition, increased the risks of sleigh riding on the hill. Moreover, plaintiff testified that she had seen the bales of hay before her accident and not noticed anything out of the ordinary.
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2020
CLERK